Title: From Thomas Jefferson to Bishop James Madison, 24 February 1804
From: Jefferson, Thomas
To: Madison, Bishop James


               
                  Dear Sir
                  Washington Feb. 24. 1804.
               
               This is the first moment it has been in my power to answer your letter of Jan. 29. I do not know whether you are apprised that Mansfield has been made Surveyor general of the US. and went last summer with his family to Indiana. his salary is 2000. D. but I do not know that he is satisfied with his situation. he knows he is to be called on to make surveys of certain waters in that quarter which he views with dismay as beyond his physical force. it is possible therefore he might prefer the tranquil situation you propose for him. should he do so, I should not object to it, because he would be doing more good in raising up many mathematicians than in performing the functions of a single one. of his strength in Mathematics his book is a proof. his character is irreproachable. his morals and conduct correct & pure. should you therefore think proper to write to him on the subject you are free to say that it is with my consent, and that I shall be perfectly satisfied whatever may be his determination, as in either position he will be rendering important services to the public. Accept my affectionate salutations and assurances of great esteem and respect.
               
                  Th: Jefferson
               
            